Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 19, 2013 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 Re: New America Energy Corp. (“Registrant”) File No.: 000-54243 Commissioners: We have read the statements made by Registrant, which we understand will be filed with the Securities and Exchange Commission, pursuant to item 4.01 of the Form 8-K/A Amendment no. 1 of Registrant dated March 27, 2013. We agree with the statements concerning our Firm in such Form 8-K/A. We have no basis to agree or disagree with other statements of the Registrant contained therein. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
